DETAILED ACTION
This office action is in response to application 16/574,791, filed on 09/18/2019.
Claims 1-20 are currently pending and have been examined.
Definition of terms that may be used for citation purposes:
Fig. = figure, Col. = column, P. = paragraph

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6, 13, and 19 are objected to because of the following informalities:
Regarding claims 2, 9, and 16, the claims recite “determine one or more downstream links in a downstream of the speed sign”. This should read “determine one or more downstream links in a downstream direction of the speed sign”.
Regarding claims 6, 13, and 19, the claims recite “generate/generating speed value of the speed sign”. Examiner interprets this should read “generate/generating a speed value of the speed sign”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 8-12, and 15-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. But for a generic processor, memory, and computer readable medium, the claims recite the processes of obtaining, determining, generating, and updating data. The recitation of “updating” the data is recited only generically instead of reciting what, specifically, is being updated, and therefore cannot be said to exemplify a novel improvement in the art. The claims further recite searching and map-matching. This judicial exception is not integrated into a practical application because each of these processes can be performed in the human mind, and each such step is recited generically without requiring the use of a particular machine. The claims do not include steps that amount to more than the judicial exception because the steps recited are well-understood, routine, and conventional.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ivanov et al. (US 20180023959), hereinafter Ivanov, in view of Nomura et al. (US 20190050907), hereinafter Nomura.

	Regarding claim 1, Ivanov teaches a system for generating updated map data for a plurality of parallel roads, comprising:
(see at least Ivanov Fig. 1, #112 and #116) to:
obtain map data of a speed sign associated with the plurality of parallel roads (see at least Ivanov P. [0061]: “FIG. 3 illustrates an example of road segments 372 represented by the edges 130 of FIG. 2, according to various embodiments.  As shown, a speed limit sign 330 specifies 10 miles per hour and lies along the road segment 372(2) that is a portion of a frontage road.  The frontage road runs substantially parallel to and relatively close to the road segment 372(1) that is a portion of a freeway.  For explanatory purposes only, the road segment 372(1) is represented as the edge 130(1) included in the road network graph 120, and the road segment 372(2) in represented as the edge 130(2) included in the road network graph 120.  The observational point 140 (not shown in FIG. 3), corresponds to multiple observations of the speed limit sign 330.  Accordingly, the content 146 specifies a road sign type of "speed limit of 10 miles per hour."”);
determine one or more effective links associated with the speed sign, based on the map data of the speed sign (see at least Ivanov P. [0061] as above regarding segments associated with the speed sign);
determine first vehicle sensor data corresponding to the one or more effective links (see at least Ivanov P. [0004]: “In one approach to providing road data, a road data provider generates attributes based on observations received from numerous vehicles traveling along roads.  Typically, each observation specifies data collected by various sensors, such as an estimated position of the vehicle at the time of the observation, an estimated speed of the vehicle at the time of the observation, and an estimated type of the observed object, to name a few.”).

In the same field of endeavor, Nomura teaches generate a speed index for each of the one or more effective links based on the first vehicle sensor data (see at least Nomura P. [0010]: “In the aspect, the traffic condition related information acquiring unit may be configured to acquire the traffic condition related information including traffic volume information of a nearby road which is a road near each of the plurality of digital signages and vehicle speed information of vehicles passing along the nearby road, and the first effect predicting unit may be configured to calculate the first effect index value based on the traffic volume information and the vehicle speed information.”; P. [0098]: “The speed vehicle coefficient is a coefficient which is determined depending on an average value of vehicle speed information (average vehicle speed) of vehicles passing along the road near each digital signage device 7 in a predetermined period which is acquired by the traffic condition related information acquiring unit 5208.  For example, the vehicle speed coefficient has a value of 0 to 1 and is set such that the value decreases as the average vehicle speed increases.”); and
generate the updated map data based on the speed index for each of the one or more effective links (see at least Nomura P. [0098]: “Calculation expressions or map information indicating correspondence between the average vehicle speed and the vehicle speed coefficient and correspondence between a direction in which the display surface of the digital signage device 7 is seen with respect to the traveling direction and the display direction coefficient when the digital signage device 7 is seen by an occupant in a vehicle 3 on the nearby road is registered, for example, in the storage unit 5200 in advance.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of generating a speed index and updating map data 

	Regarding claim 2, Ivanov teaches the system of claim 1.
	Ivanov further teaches wherein to determine the one or more effective links, the at least one processor is further configured to:
determine a map-matched location of the speed sign based on the map data of the speed sign (see at least Ivanov P. [0049]: “In a complementary fashion, the attribute engine 260 sets the attribute inconsistency factor to a value less than one to decrease the likelihood that the match application 150 selects a candidate edge 272 that is associated with an "inconsistent" attribute 195 as the matching edge 182. … For example, suppose that the content 148 specifies a road sign type "speed limit of 10 miles per hour," the attribute 195(1) specifies a freeway road type, and the road characteristics list 206 specifies that a speed limit range for a freeway road type is between 50 miles per hour and 85 miles per hour.  In such a scenario, the attribute engine 260 could identify the attribute 195(1) as an inconsistent attribute 195.”);
determine one or more downstream links in a downstream of the speed sign, based on the map data of the speed sign and the map-matched location (see at least Ivanov P. [0027]: “For example, a vehicle traveling along an expressway "A" at a high speed could observe a speed limit sign of 55 miles per hour and generate an observation. … Consequently, as part of generating the observational point 140 corresponding to the speed limit sign, the data collection application could compute the estimated position 142 that lies closer to a roundabout "B" than the expressway "A." Upon receiving the observational point 140, the conventional attribute application would identify the edge 130(x) that represents the roundabout "B" as the closest edge and generate the attribute 195 that incorrectly associates a speed limit of 55 miles per hour with the roundabout "B."”; P. [0028]: “To more reliably associate the content 148 with the proper road segment, the road network graph system 100 includes a match application 150 and an attribute application 190.  In operation, the match application 150 generates match data 160 based on, without limitation, the road network graph 120 and the observational point 140.  As shown, the match data 160 includes, without limitation, any number of candidates 170, a matching edge 182, and a confidence level 184.”; P. [0029]: “In operation, and as described in detail in conjunction with FIG. 2, the match application 150 performs search operation(s) on the road network graph 120 based on the estimated position 142 and the estimated heading 144 to identify one or one of the edges 130 as candidate edge(s).”); and
search for the one or more effective links, among the one or more downstream links, based on a threshold distance from the map-matched location (see at least Ivanov Abstract: “The match application performs search operations on a road network graph based on the estimated position to identify multiple candidate edges.”; P. [0039]: “As shown, the search engine 240 receives the road network graph 120, the observational point 140, a maximum distance 202, and a maximum angle difference 204.  Each of the edges 130 included in the road network graph 120 includes, without limitation, a point list 232, a direction flag 234, a width 236, and any number and type of attributes 195.  The point list 232 specifies a start node 122(s) as a first point, any number (including 0) of intermediate points, and an end node 122(e) as a final point.  Together, the points included in the point list 232 define a shape of the edge 130.  As referred to herein, the line between any two adjacent points included in the point list 232 comprises a "geometry segment" of the edge 130.”).

Regarding claim 3, Ivanov teaches the system of claim 1.
Ivanov further teaches wherein to determine the first vehicle sensor data, the at least one processor is further configured to:
(see at least Ivanov P. [0004]: “In one approach to providing road data, a road data provider generates attributes based on observations received from numerous vehicles traveling along roads.”; P. [0020]: “For instance, in some embodiments, the road network graph system 100 may include any number of vehicles (not shown in FIG. 1).  Each vehicle may include a navigation application that enables a user to perform navigation-related operations (e.g., viewing maps, generating and viewing directions and travel times, etc.) based on the road network graph 120 and, optionally, sensor data.  The navigation applications may be associated with the road network graph 120 in any technically feasible fashion.  For example, a navigation application could access the road network graph 120 via the Internet and/or store the road network graph 120 in a memory associated with the vehicle.”);
map-match the second vehicle sensor data to one or more first links in the region (see at least Ivanov P. [0004]: “Typically, each observation specifies data collected by various sensors, such as an estimated position of the vehicle at the time of the observation, an estimated speed of the vehicle at the time of the observation, and an estimated type of the observed object, to name a few.  For each observed object, a data collection application generates an observational point based on any number of the observations and transmits the observational point to an attribute application.  As referred to herein, an "observational point" may specify an estimated object position, content that describes the object, and any number of additional parameters that are associated with one or more observations of the object.  For example, the estimated object position could specify an average position of the object based on multiple observations, and the content could describe a type of the object (e.g., speed limit sign specifying 70 miles per hour).”; P. [0029]: “In operation, and as described in detail in conjunction with FIG. 2, the match application 150 performs search operation(s) on the road network graph 120 based on the estimated position 142 and the estimated heading 144 to identify one or one of the edges 130 as candidate edge(s).”); and
(see at least Ivanov P. [0020]: “For instance, in some embodiments, the road network graph system 100 may include any number of vehicles (not shown in FIG. 1).  Each vehicle may include a navigation application that enables a user to perform navigation-related operations (e.g., viewing maps, generating and viewing directions and travel times, etc.) based on the road network graph 120 and, optionally, sensor data.  The navigation applications may be associated with the road network graph 120 in any technically feasible fashion.  For example, a navigation application could access the road network graph 120 via the Internet and/or store the road network graph 120 in a memory associated with the vehicle.”; P. [0031]: “As shown, the attribute application 190 receives the matching edge 182, the confidence level 184, and the observational point 140 and, in response, generates the attribute 195 that associates the content 148 with the matching edge 182. … In some embodiments, the attribute application 190 may compare the confidence level 184 associated with the matching edge 182 to an acceptable confidence level.  Based on such a comparison, the attribute application 190 may determine whether to generate the attribute 195.”).

	Regarding claim 4, Ivanov teaches the system of claim 1.
	Ivanov further teaches wherein to generate the speed index for each of the one or more effective links, the at least one processor is further configured to:
determine speed data for the one or more effective links based on the first vehicle sensor data (see at least Ivanov P. [0004]: “Typically, each observation specifies data collected by various sensors, such as an estimated position of the vehicle at the time of the observation, an estimated speed of the vehicle at the time of the observation”).

In the same field of endeavor, Nomura teaches generate the speed index for each of the one or more effective links based on the speed data for the one or more effective links (see at least Nomura P. [0010]: “In the aspect, the traffic condition related information acquiring unit may be configured to acquire the traffic condition related information including traffic volume information of a nearby road which is a road near each of the plurality of digital signages and vehicle speed information of vehicles passing along the nearby road, and the first effect predicting unit may be configured to calculate the first effect index value based on the traffic volume information and the vehicle speed information.”; P. [0098]: “The speed vehicle coefficient is a coefficient which is determined depending on an average value of vehicle speed information (average vehicle speed) of vehicles passing along the road near each digital signage device 7 in a predetermined period which is acquired by the traffic condition related information acquiring unit 5208.  For example, the vehicle speed coefficient has a value of 0 to 1 and is set such that the value decreases as the average vehicle speed increases.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of generating a speed index and updating map data based on that speed index as taught by Nomura in the system for updating map data of Ivanov in order to ensure the system uses the most up to date information as possible with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).

	Regarding claim 5, Ivanov teaches the system of claim 4.
	Ivanov does not explicitly teach wherein the speed data for the one or more effective links comprises at least one of a mean speed, a median speed, or an 85th percentile speed.
(see at least Nomura P. [0098]: “The speed vehicle coefficient is a coefficient which is determined depending on an average value of vehicle speed information (average vehicle speed) of vehicles passing along the road near each digital signage device 7 in a predetermined period which is acquired by the traffic condition related information acquiring unit 5208.  For example, the vehicle speed coefficient has a value of 0 to 1 and is set such that the value decreases as the average vehicle speed increases.”), a median speed, or an 85th percentile speed.
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of generating a speed index by calculating average speed as taught by Nomura in the system for updating map data of Ivanov in order to ensure the system uses the most up to date information possible with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).

	Regarding claim 6, Ivanov teaches the system of claim 1.
	Ivanov further teaches wherein to generate the updated map data, the at least one processor is further configured to:
generate speed value of the speed sign based on the map data of the speed sign (see at least Ivanov P. [0024]: “The content 148 could describe a type of the object (e.g., speed limit sign specifying 70 miles per hour).”);
compare the speed value of the speed sign and the speed index of each of the one or more effective links to determine a best match link for the speed sign among the one or more effective links (see at least Ivanov P. [0010]: “At least one advantage of the disclosed techniques is that, by comparing multiple candidate edges, the likelihood of associating information (e.g., a road sign) with the proper road segment is increased relative to conventional approaches.”; P. [0049]: “For instance, in some embodiments, the attribute engine 260 may perform comparisons between any number and combination of the content 148, characteristics associated with the observational point 140, characteristics specified in a road characteristics list 206, and the attributes 195 to identify inconsistent attributes 195.  For example, suppose that the content 148 specifies a road sign type "speed limit of 10 miles per hour," the attribute 195(1) specifies a freeway road type, and the road characteristics list 206 specifies that a speed limit range for a freeway road type is between 50 miles per hour and 85 miles per hour.  In such a scenario, the attribute engine 260 could identify the attribute 195(1) as an inconsistent attribute 195.”); and
generate the updated map data based on the best match link for the speed sign (see at least Ivanov P. [0072]: “The attribute application 150 then generates a new or updated attribute 195 that associates the content 182 with the matching edge 182.  In alternate embodiments, the match application 150 may transmit any portion of the match data 160 to any number and type of applications.”; P. [0073]: “In sum, the disclosed techniques may be used to associate observational points specifying content observed by vehicles traveling along roads with edges specifying road segments in a road network graph.  An observational point may include, without limitation, an estimated position, an estimated heading, a side, and content that is derived from one or more observations of the object.  A match application includes, without limitation, a search engine, a physical engine, an attribute engine, a rank engine, and a confidence engine.  In operation, the match application receives an observational point that is derived from any number of observations of a single object that lies along a road segment.”).

Regarding claim 8, Ivanov teaches a method for generating updated map data for a plurality of parallel roads, the method comprising:
(see at least Ivanov P. [0061]: “FIG. 3 illustrates an example of road segments 372 represented by the edges 130 of FIG. 2, according to various embodiments.  As shown, a speed limit sign 330 specifies 10 miles per hour and lies along the road segment 372(2) that is a portion of a frontage road.  The frontage road runs substantially parallel to and relatively close to the road segment 372(1) that is a portion of a freeway.  For explanatory purposes only, the road segment 372(1) is represented as the edge 130(1) included in the road network graph 120, and the road segment 372(2) in represented as the edge 130(2) included in the road network graph 120.  The observational point 140 (not shown in FIG. 3), corresponds to multiple observations of the speed limit sign 330.  Accordingly, the content 146 specifies a road sign type of "speed limit of 10 miles per hour."”);
determining one or more effective links associated with the speed sign, based on the map data of the speed sign (see at least Ivanov P. [0061] as above regarding segments associated with the speed sign);
determining first vehicle sensor data corresponding to the one or more effective links (see at least Ivanov P. [0004]: “In one approach to providing road data, a road data provider generates attributes based on observations received from numerous vehicles traveling along roads.  Typically, each observation specifies data collected by various sensors, such as an estimated position of the vehicle at the time of the observation, an estimated speed of the vehicle at the time of the observation, and an estimated type of the observed object, to name a few.”).
Ivanov does not explicitly teach generating by at least one processor a speed index for each of the one or more effective links based on the first vehicle sensor data; and generating the updated map data based on the speed index for each of the one or more effective links.
In the same field of endeavor, Nomura teaches generating by at least one processor, a speed index for each of the one or more effective links based on the first vehicle sensor data (see at least Nomura P. [0010]: “In the aspect, the traffic condition related information acquiring unit may be configured to acquire the traffic condition related information including traffic volume information of a nearby road which is a road near each of the plurality of digital signages and vehicle speed information of vehicles passing along the nearby road, and the first effect predicting unit may be configured to calculate the first effect index value based on the traffic volume information and the vehicle speed information.”; P. [0098]: “The speed vehicle coefficient is a coefficient which is determined depending on an average value of vehicle speed information (average vehicle speed) of vehicles passing along the road near each digital signage device 7 in a predetermined period which is acquired by the traffic condition related information acquiring unit 5208.  For example, the vehicle speed coefficient has a value of 0 to 1 and is set such that the value decreases as the average vehicle speed increases.”); and
generating the updated map data based on the speed index for each of the one or more effective links (see at least Nomura P. [0098]: “Calculation expressions or map information indicating correspondence between the average vehicle speed and the vehicle speed coefficient and correspondence between a direction in which the display surface of the digital signage device 7 is seen with respect to the traveling direction and the display direction coefficient when the digital signage device 7 is seen by an occupant in a vehicle 3 on the nearby road is registered, for example, in the storage unit 5200 in advance.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of generating a speed index and updating map data based on that speed index as taught by Nomura in the system for updating map data of Ivanov in order to ensure the system uses the most up to date information as possible with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

Regarding claim 9, Ivanov teaches the method of claim 8.
Ivanov further teaches wherein determining the one or more effective links further comprises:
determining a map-matched location of the speed sign, based on the map data of the speed sign (see at least Ivanov P. [0049]: “In a complementary fashion, the attribute engine 260 sets the attribute inconsistency factor to a value less than one to decrease the likelihood that the match application 150 selects a candidate edge 272 that is associated with an "inconsistent" attribute 195 as the matching edge 182. … For example, suppose that the content 148 specifies a road sign type "speed limit of 10 miles per hour," the attribute 195(1) specifies a freeway road type, and the road characteristics list 206 specifies that a speed limit range for a freeway road type is between 50 miles per hour and 85 miles per hour.  In such a scenario, the attribute engine 260 could identify the attribute 195(1) as an inconsistent attribute 195.”);
determining one or more downstream links in a downstream of the speed sign, based on the map data of the speed sign and the map-matched location (see at least Ivanov P. [0027]: “For example, a vehicle traveling along an expressway "A" at a high speed could observe a speed limit sign of 55 miles per hour and generate an observation. … Consequently, as part of generating the observational point 140 corresponding to the speed limit sign, the data collection application could compute the estimated position 142 that lies closer to a roundabout "B" than the expressway "A." Upon receiving the observational point 140, the conventional attribute application would identify the edge 130(x) that represents the roundabout "B" as the closest edge and generate the attribute 195 that incorrectly associates a speed limit of 55 miles per hour with the roundabout "B."”; P. [0028]: “To more reliably associate the content 148 with the proper road segment, the road network graph system 100 includes a match application 150 and an attribute application 190.  In operation, the match application 150 generates match data 160 based on, without limitation, the road network graph 120 and the observational point 140.  As shown, the match data 160 includes, without limitation, any number of candidates 170, a matching edge 182, and a confidence level 184.”; P. [0029]: “In operation, and as described in detail in conjunction with FIG. 2, the match application 150 performs search operation(s) on the road network graph 120 based on the estimated position 142 and the estimated heading 144 to identify one or one of the edges 130 as candidate edge(s).”); and
searching for the one or more effective links, among the one or more downstream links, based on a threshold distance from the map-matched location (see at least Ivanov Abstract: “The match application performs search operations on a road network graph based on the estimated position to identify multiple candidate edges.”; P. [0039]: “As shown, the search engine 240 receives the road network graph 120, the observational point 140, a maximum distance 202, and a maximum angle difference 204.  Each of the edges 130 included in the road network graph 120 includes, without limitation, a point list 232, a direction flag 234, a width 236, and any number and type of attributes 195.  The point list 232 specifies a start node 122(s) as a first point, any number (including 0) of intermediate points, and an end node 122(e) as a final point.  Together, the points included in the point list 232 define a shape of the edge 130.  As referred to herein, the line between any two adjacent points included in the point list 232 comprises a "geometry segment" of the edge 130.”).

Regarding claim 10, Ivanov teaches the method of claim 8.
Ivanov further teaches wherein determining the first vehicle sensor data further comprises:
obtaining second vehicle sensor data of a region within a threshold distance from the speed sign (see at least Ivanov P. [0004]: “In one approach to providing road data, a road data provider generates attributes based on observations received from numerous vehicles traveling along roads.”; P. [0020]: “For instance, in some embodiments, the road network graph system 100 may include any number of vehicles (not shown in FIG. 1).  Each vehicle may include a navigation application that enables a user to perform navigation-related operations (e.g., viewing maps, generating and viewing directions and travel times, etc.) based on the road network graph 120 and, optionally, sensor data.  The navigation applications may be associated with the road network graph 120 in any technically feasible fashion.  For example, a navigation application could access the road network graph 120 via the Internet and/or store the road network graph 120 in a memory associated with the vehicle.”);
map-matching the second vehicle sensor data to one or more first links in the region (see at least Ivanov P. [0004]: “Typically, each observation specifies data collected by various sensors, such as an estimated position of the vehicle at the time of the observation, an estimated speed of the vehicle at the time of the observation, and an estimated type of the observed object, to name a few.  For each observed object, a data collection application generates an observational point based on any number of the observations and transmits the observational point to an attribute application.  As referred to herein, an "observational point" may specify an estimated object position, content that describes the object, and any number of additional parameters that are associated with one or more observations of the object.  For example, the estimated object position could specify an average position of the object based on multiple observations, and the content could describe a type of the object (e.g., speed limit sign specifying 70 miles per hour).”; P. [0029]: “In operation, and as described in detail in conjunction with FIG. 2, the match application 150 performs search operation(s) on the road network graph 120 based on the estimated position 142 and the estimated heading 144 to identify one or one of the edges 130 as candidate edge(s).”); and
determining the first vehicle sensor data for one or more second links of the one or more first links, based on a match of the one or more effective links with the one or more first links (see at least Ivanov P. [0020]: “For instance, in some embodiments, the road network graph system 100 may include any number of vehicles (not shown in FIG. 1).  Each vehicle may include a navigation application that enables a user to perform navigation-related operations (e.g., viewing maps, generating and viewing directions and travel times, etc.) based on the road network graph 120 and, optionally, sensor data.  The navigation applications may be associated with the road network graph 120 in any technically feasible fashion.  For example, a navigation application could access the road network graph 120 via the Internet and/or store the road network graph 120 in a memory associated with the vehicle.”; P. [0031]: “As shown, the attribute application 190 receives the matching edge 182, the confidence level 184, and the observational point 140 and, in response, generates the attribute 195 that associates the content 148 with the matching edge 182. … In some embodiments, the attribute application 190 may compare the confidence level 184 associated with the matching edge 182 to an acceptable confidence level.  Based on such a comparison, the attribute application 190 may determine whether to generate the attribute 195.”).

Regarding claim 11, Ivanov teaches the method of claim 8.
Ivanov further teaches wherein generating the speed index for each of the one or more effective links further comprises:
determining speed data for the one or more effective links based on the first vehicle sensor data (see at least Ivanov P. [0004]: “Typically, each observation specifies data collected by various sensors, such as an estimated position of the vehicle at the time of the observation, an estimated speed of the vehicle at the time of the observation”).
Ivanov does not explicitly teach generating the speed index for each of the one or more effective links based on the speed data for the one or more effective links.
In the same field of endeavor, Nomura teaches generating the speed index for each of the one or more effective links based on the speed data for the one or more effective links (see at least Nomura P. [0010]: “In the aspect, the traffic condition related information acquiring unit may be configured to acquire the traffic condition related information including traffic volume information of a nearby road which is a road near each of the plurality of digital signages and vehicle speed information of vehicles passing along the nearby road, and the first effect predicting unit may be configured to calculate the first effect index value based on the traffic volume information and the vehicle speed information.”; P. [0098]: “The speed vehicle coefficient is a coefficient which is determined depending on an average value of vehicle speed information (average vehicle speed) of vehicles passing along the road near each digital signage device 7 in a predetermined period which is acquired by the traffic condition related information acquiring unit 5208.  For example, the vehicle speed coefficient has a value of 0 to 1 and is set such that the value decreases as the average vehicle speed increases.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of generating a speed index and updating map data based on that speed index as taught by Nomura in the system for updating map data of Ivanov in order to ensure the system uses the most up to date information as possible with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).

Regarding claim 12, Ivanov teaches the method of claim 11.
Ivanov does not explicitly teach wherein the speed data for the one or more effective links comprises at least one of a mean speed, a median speed or an 85th percentile speed.
In the same field of endeavor, Nomura teaches wherein the speed data for the one or more effective links comprises at least one of a mean speed, a median speed or an 85th percentile speed (see at least Nomura P. [0098]: “The speed vehicle coefficient is a coefficient which is determined depending on an average value of vehicle speed information (average vehicle speed) of vehicles passing along the road near each digital signage device 7 in a predetermined period which is acquired by the traffic condition related information acquiring unit 5208.  For example, the vehicle speed coefficient has a value of 0 to 1 and is set such that the value decreases as the average vehicle speed increases.”), a median speed, or an 85th percentile speed.


Regarding claim 13, Ivanov teaches the method of claim 8.
Ivanov further teaches wherein generating the updated map data further comprises:
generating speed value of the speed sign based on the map data of the speed sign (see at least Ivanov P. [0024]: “The content 148 could describe a type of the object (e.g., speed limit sign specifying 70 miles per hour).”);
comparing the speed value of the speed sign and the speed index of each of the one or more effective links to determine a best match link for the speed sign among the one or more effective links (see at least Ivanov P. [0010]: “At least one advantage of the disclosed techniques is that, by comparing multiple candidate edges, the likelihood of associating information (e.g., a road sign) with the proper road segment is increased relative to conventional approaches.”; P. [0049]: “For instance, in some embodiments, the attribute engine 260 may perform comparisons between any number and combination of the content 148, characteristics associated with the observational point 140, characteristics specified in a road characteristics list 206, and the attributes 195 to identify inconsistent attributes 195.  For example, suppose that the content 148 specifies a road sign type "speed limit of 10 miles per hour," the attribute 195(1) specifies a freeway road type, and the road characteristics list 206 specifies that a speed limit range for a freeway road type is between 50 miles per hour and 85 miles per hour.  In such a scenario, the attribute engine 260 could identify the attribute 195(1) as an inconsistent attribute 195.”); and
(see at least Ivanov P. [0072]: “The attribute application 150 then generates a new or updated attribute 195 that associates the content 182 with the matching edge 182.  In alternate embodiments, the match application 150 may transmit any portion of the match data 160 to any number and type of applications.”; P. [0073]: “In sum, the disclosed techniques may be used to associate observational points specifying content observed by vehicles traveling along roads with edges specifying road segments in a road network graph.  An observational point may include, without limitation, an estimated position, an estimated heading, a side, and content that is derived from one or more observations of the object.  A match application includes, without limitation, a search engine, a physical engine, an attribute engine, a rank engine, and a confidence engine.  In operation, the match application receives an observational point that is derived from any number of observations of a single object that lies along a road segment.”).

Regarding claim 15, Ivanov teaches a computer programmable product comprising a non-transitory computer readable medium having stored thereon computer executable instruction which when executed by at least one processor (see at least Ivanov P. [0009]: “Further embodiments provide, among other things, a system and a computer-readable medium configured to implement the method set forth above.”), cause the at least one processor to carry out operations for generating updated map data for a plurality of parallel roads, the operations comprising:
obtaining map data of a speed sign associated with the plurality of parallel roads (see at least Ivanov P. [0061]: “FIG. 3 illustrates an example of road segments 372 represented by the edges 130 of FIG. 2, according to various embodiments.  As shown, a speed limit sign 330 specifies 10 miles per hour and lies along the road segment 372(2) that is a portion of a frontage road.  The frontage road runs substantially parallel to and relatively close to the road segment 372(1) that is a portion of a freeway.  For explanatory purposes only, the road segment 372(1) is represented as the edge 130(1) included in the road network graph 120, and the road segment 372(2) in represented as the edge 130(2) included in the road network graph 120.  The observational point 140 (not shown in FIG. 3), corresponds to multiple observations of the speed limit sign 330.  Accordingly, the content 146 specifies a road sign type of "speed limit of 10 miles per hour."”);
determining one or more effective links associated with the speed sign, based on the map data of the speed sign (see at least Ivanov P. [0061] as above regarding segments associated with the speed sign);
determining first vehicle sensor data corresponding to the one or more effective links (see at least Ivanov P. [0004]: “In one approach to providing road data, a road data provider generates attributes based on observations received from numerous vehicles traveling along roads.  Typically, each observation specifies data collected by various sensors, such as an estimated position of the vehicle at the time of the observation, an estimated speed of the vehicle at the time of the observation, and an estimated type of the observed object, to name a few.”).
Ivanov does not explicitly teach generating a speed index for each of the one or more effective links based on the first vehicle sensor data; and generating the updated map data based on the speed index for each of the one or more effective links.
In the same field of endeavor, Nomura teaches generating a speed index for each of the one or more effective links based on the first vehicle sensor data (see at least Nomura P. [0010]: “In the aspect, the traffic condition related information acquiring unit may be configured to acquire the traffic condition related information including traffic volume information of a nearby road which is a road near each of the plurality of digital signages and vehicle speed information of vehicles passing along the nearby road, and the first effect predicting unit may be configured to calculate the first effect index value based on the traffic volume information and the vehicle speed information.”; P. [0098]: “The speed vehicle coefficient is a coefficient which is determined depending on an average value of vehicle speed information (average vehicle speed) of vehicles passing along the road near each digital signage device 7 in a predetermined period which is acquired by the traffic condition related information acquiring unit 5208.  For example, the vehicle speed coefficient has a value of 0 to 1 and is set such that the value decreases as the average vehicle speed increases.”); and
generating the updated map data based on the speed index for each of the one or more effective links (see at least Nomura P. [0098]: “Calculation expressions or map information indicating correspondence between the average vehicle speed and the vehicle speed coefficient and correspondence between a direction in which the display surface of the digital signage device 7 is seen with respect to the traveling direction and the display direction coefficient when the digital signage device 7 is seen by an occupant in a vehicle 3 on the nearby road is registered, for example, in the storage unit 5200 in advance.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of generating a speed index and updating map data based on that speed index as taught by Nomura in the system for updating map data of Ivanov in order to ensure the system uses the most up to date information as possible with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

Regarding claim 16, Ivanov teaches the medium of claim 15.
Ivanov further teaches wherein for determining the one or more effective links, the operations further comprise:
determining a map-matched location of the speed sign based on the map data of the speed sign (see at least Ivanov P. [0049]: “In a complementary fashion, the attribute engine 260 sets the attribute inconsistency factor to a value less than one to decrease the likelihood that the match application 150 selects a candidate edge 272 that is associated with an "inconsistent" attribute 195 as the matching edge 182. … For example, suppose that the content 148 specifies a road sign type "speed limit of 10 miles per hour," the attribute 195(1) specifies a freeway road type, and the road characteristics list 206 specifies that a speed limit range for a freeway road type is between 50 miles per hour and 85 miles per hour.  In such a scenario, the attribute engine 260 could identify the attribute 195(1) as an inconsistent attribute 195.”);
determining one or more downstream links in a downstream of the speed sign, based on the map data of the speed sign and the map-matched location (see at least Ivanov P. [0027]: “For example, a vehicle traveling along an expressway "A" at a high speed could observe a speed limit sign of 55 miles per hour and generate an observation. … Consequently, as part of generating the observational point 140 corresponding to the speed limit sign, the data collection application could compute the estimated position 142 that lies closer to a roundabout "B" than the expressway "A." Upon receiving the observational point 140, the conventional attribute application would identify the edge 130(x) that represents the roundabout "B" as the closest edge and generate the attribute 195 that incorrectly associates a speed limit of 55 miles per hour with the roundabout "B."”; P. [0028]: “To more reliably associate the content 148 with the proper road segment, the road network graph system 100 includes a match application 150 and an attribute application 190.  In operation, the match application 150 generates match data 160 based on, without limitation, the road network graph 120 and the observational point 140.  As shown, the match data 160 includes, without limitation, any number of candidates 170, a matching edge 182, and a confidence level 184.”; P. [0029]: “In operation, and as described in detail in conjunction with FIG. 2, the match application 150 performs search operation(s) on the road network graph 120 based on the estimated position 142 and the estimated heading 144 to identify one or one of the edges 130 as candidate edge(s).”); and
(see at least Ivanov Abstract: “The match application performs search operations on a road network graph based on the estimated position to identify multiple candidate edges.”; P. [0039]: “As shown, the search engine 240 receives the road network graph 120, the observational point 140, a maximum distance 202, and a maximum angle difference 204.  Each of the edges 130 included in the road network graph 120 includes, without limitation, a point list 232, a direction flag 234, a width 236, and any number and type of attributes 195.  The point list 232 specifies a start node 122(s) as a first point, any number (including 0) of intermediate points, and an end node 122(e) as a final point.  Together, the points included in the point list 232 define a shape of the edge 130.  As referred to herein, the line between any two adjacent points included in the point list 232 comprises a "geometry segment" of the edge 130.”).

Regarding claim 17, Ivanov teaches the medium of claim 15.
Ivanov further teaches wherein determining the first vehicle sensor data, the operations further comprise:
obtaining second vehicle sensor data of a region within a threshold distance from the speed sign (see at least Ivanov P. [0004]: “In one approach to providing road data, a road data provider generates attributes based on observations received from numerous vehicles traveling along roads.”; P. [0020]: “For instance, in some embodiments, the road network graph system 100 may include any number of vehicles (not shown in FIG. 1).  Each vehicle may include a navigation application that enables a user to perform navigation-related operations (e.g., viewing maps, generating and viewing directions and travel times, etc.) based on the road network graph 120 and, optionally, sensor data.  The navigation applications may be associated with the road network graph 120 in any technically feasible fashion.  For example, a navigation application could access the road network graph 120 via the Internet and/or store the road network graph 120 in a memory associated with the vehicle.”);
map-matching the second vehicle sensor data to one or more first links in the region (see at least Ivanov P. [0004]: “Typically, each observation specifies data collected by various sensors, such as an estimated position of the vehicle at the time of the observation, an estimated speed of the vehicle at the time of the observation, and an estimated type of the observed object, to name a few.  For each observed object, a data collection application generates an observational point based on any number of the observations and transmits the observational point to an attribute application.  As referred to herein, an "observational point" may specify an estimated object position, content that describes the object, and any number of additional parameters that are associated with one or more observations of the object.  For example, the estimated object position could specify an average position of the object based on multiple observations, and the content could describe a type of the object (e.g., speed limit sign specifying 70 miles per hour).”; P. [0029]: “In operation, and as described in detail in conjunction with FIG. 2, the match application 150 performs search operation(s) on the road network graph 120 based on the estimated position 142 and the estimated heading 144 to identify one or one of the edges 130 as candidate edge(s).”); and
determining the first vehicle sensor data for one or more second links of the one or more first links, based on a match of the one or more effective links with the one or more first links (see at least Ivanov P. [0020]: “For instance, in some embodiments, the road network graph system 100 may include any number of vehicles (not shown in FIG. 1).  Each vehicle may include a navigation application that enables a user to perform navigation-related operations (e.g., viewing maps, generating and viewing directions and travel times, etc.) based on the road network graph 120 and, optionally, sensor data.  The navigation applications may be associated with the road network graph 120 in any technically feasible fashion.  For example, a navigation application could access the road network graph 120 via the Internet and/or store the road network graph 120 in a memory associated with the vehicle.”; P. [0031]: “As shown, the attribute application 190 receives the matching edge 182, the confidence level 184, and the observational point 140 and, in response, generates the attribute 195 that associates the content 148 with the matching edge 182. … In some embodiments, the attribute application 190 may compare the confidence level 184 associated with the matching edge 182 to an acceptable confidence level.  Based on such a comparison, the attribute application 190 may determine whether to generate the attribute 195.”).

Regarding claim 18, Ivanov teaches the medium of claim 15.
Ivanov further teaches determining speed data for the one or more effective links based on the first vehicle sensor data (see at least Ivanov P. [0004]: “Typically, each observation specifies data collected by various sensors, such as an estimated position of the vehicle at the time of the observation, an estimated speed of the vehicle at the time of the observation”).
Ivanov does not explicitly teach generating the speed index for each of the one or more effective links, based on the speed data for the one or more effective links.
In the same field of endeavor, Nomura teaches generating the speed index for each of the one or more effective links based on the speed data for the one or more effective links (see at least Nomura P. [0010]: “In the aspect, the traffic condition related information acquiring unit may be configured to acquire the traffic condition related information including traffic volume information of a nearby road which is a road near each of the plurality of digital signages and vehicle speed information of vehicles passing along the nearby road, and the first effect predicting unit may be configured to calculate the first effect index value based on the traffic volume information and the vehicle speed information.”; P. [0098]: “The speed vehicle coefficient is a coefficient which is determined depending on an average value of vehicle speed information (average vehicle speed) of vehicles passing along the road near each digital signage device 7 in a predetermined period which is acquired by the traffic condition related information acquiring unit 5208.  For example, the vehicle speed coefficient has a value of 0 to 1 and is set such that the value decreases as the average vehicle speed increases.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of generating a speed index and updating map data based on that speed index as taught by Nomura in the system for updating map data of Ivanov in order to ensure the system uses the most up to date information as possible with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).

Regarding claim 19, Ivanov teaches the medium of claim 15.
Ivanov further teaches generating speed value of the speed sign based on the map data of the speed sign (see at least Ivanov P. [0024]: “The content 148 could describe a type of the object (e.g., speed limit sign specifying 70 miles per hour).”);
comparing the speed value of the speed sign and the speed index of each of the one or more effective links to determine a best match link for the speed sign among the one or more effective links (see at least Ivanov P. [0010]: “At least one advantage of the disclosed techniques is that, by comparing multiple candidate edges, the likelihood of associating information (e.g., a road sign) with the proper road segment is increased relative to conventional approaches.”; P. [0049]: “For instance, in some embodiments, the attribute engine 260 may perform comparisons between any number and combination of the content 148, characteristics associated with the observational point 140, characteristics specified in a road characteristics list 206, and the attributes 195 to identify inconsistent attributes 195.  For example, suppose that the content 148 specifies a road sign type "speed limit of 10 miles per hour," the attribute 195(1) specifies a freeway road type, and the road characteristics list 206 specifies that a speed limit range for a freeway road type is between 50 miles per hour and 85 miles per hour.  In such a scenario, the attribute engine 260 could identify the attribute 195(1) as an inconsistent attribute 195.”); and
generating the updated map data based on the best match link for the speed sign (see at least Ivanov P. [0072]: “The attribute application 150 then generates a new or updated attribute 195 that associates the content 182 with the matching edge 182.  In alternate embodiments, the match application 150 may transmit any portion of the match data 160 to any number and type of applications.”; P. [0073]: “In sum, the disclosed techniques may be used to associate observational points specifying content observed by vehicles traveling along roads with edges specifying road segments in a road network graph.  An observational point may include, without limitation, an estimated position, an estimated heading, a side, and content that is derived from one or more observations of the object.  A match application includes, without limitation, a search engine, a physical engine, an attribute engine, a rank engine, and a confidence engine.  In operation, the match application receives an observational point that is derived from any number of observations of a single object that lies along a road segment.”).
	
Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ivanov et al. (US 20180023959), hereinafter Ivanov, in view of Nomura et al. (US 20190050907), hereinafter Nomura, and Ro (US 20200394426), hereinafter Ro.

Regarding claim 7, Ivanov teaches the wherein the at least one processor is further configured to:
receive third vehicle sensor data corresponding to the speed sign from one or more users (see at least Ivanov P. [0004]: “In one approach to providing road data, a road data provider generates attributes based on observations received from numerous vehicles traveling along roads.”; P. [0020]: “For instance, in some embodiments, the road network graph system 100 may include any number of vehicles (not shown in FIG. 1).  Each vehicle may include a navigation application that enables a user to perform navigation-related operations (e.g., viewing maps, generating and viewing directions and travel times, etc.) based on the road network graph 120 and, optionally, sensor data.  The navigation applications may be associated with the road network graph 120 in any technically feasible fashion.  For example, a navigation application could access the road network graph 120 via the Internet and/or store the road network graph 120 in a memory associated with the vehicle.”).
The combination of Ivanov and Nomura does not explicitly teach transmit a notification message to the one or more users based on the updated map data.
In the same field of endeavor, Ro teaches transmit a notification message to the one or more users based on the updated map data (see at least Ro Fig. 3, #302; P. [0056]: “On the other hand, in the case of the embodiment of the present disclosure illustrated in FIG. 6B, the traffic sign 150 is recognized using the front camera 104 of the vehicle 102 and is indicated on the cluster 250 through a determination of the validity of the traffic sign 150 (a primary validity determination), and thereby a driver can recognize a regulated speed faster.  Thereafter, regulated speed information indicated on the cluster 250 is updated through determination of the final validity of the traffic sign 150 (secondary validity determination).” *Examiner interprets an updated speed limit sign is exemplary of a message, and displaying it in a vehicle cluster is exemplary of transmitting the message.). 
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of transmitting a map-related update message as taught by Ro in the system for updating map data of Ivanov in order to ensure the user has the most up to date information possible with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).

Regarding claim 14, Ivanov teaches the method of claim 8.
Ivanov further teaches receiving third vehicle sensor data corresponding to the speed sign from one or more users (see at least Ivanov P. [0004]: “In one approach to providing road data, a road data provider generates attributes based on observations received from numerous vehicles traveling along roads.”; P. [0020]: “For instance, in some embodiments, the road network graph system 100 may include any number of vehicles (not shown in FIG. 1).  Each vehicle may include a navigation application that enables a user to perform navigation-related operations (e.g., viewing maps, generating and viewing directions and travel times, etc.) based on the road network graph 120 and, optionally, sensor data.  The navigation applications may be associated with the road network graph 120 in any technically feasible fashion.  For example, a navigation application could access the road network graph 120 via the Internet and/or store the road network graph 120 in a memory associated with the vehicle.”).
Ivanov does not explicitly teach transmitting a notification message to the one or more users based on the updated map data.
In the same field of endeavor, Ro teaches transmitting a notification message to the one or more users based on the updated map data (see at least Ro Fig. 3, #302; P. [0056]: “On the other hand, in the case of the embodiment of the present disclosure illustrated in FIG. 6B, the traffic sign 150 is recognized using the front camera 104 of the vehicle 102 and is indicated on the cluster 250 through a determination of the validity of the traffic sign 150 (a primary validity determination), and thereby a driver can recognize a regulated speed faster.  Thereafter, regulated speed information indicated on the cluster 250 is updated through determination of the final validity of the traffic sign 150 (secondary validity determination).” *Examiner interprets an updated speed limit sign is exemplary of a message, and displaying it in a vehicle cluster is exemplary of transmitting the message.). 


Regarding claim 20, Ivanov teaches the medium of claim 15.
Ivanov further teaches receiving third vehicle sensor data corresponding to the speed sign from one or more users (see at least Ivanov P. [0004]: “In one approach to providing road data, a road data provider generates attributes based on observations received from numerous vehicles traveling along roads.”; P. [0020]: “For instance, in some embodiments, the road network graph system 100 may include any number of vehicles (not shown in FIG. 1).  Each vehicle may include a navigation application that enables a user to perform navigation-related operations (e.g., viewing maps, generating and viewing directions and travel times, etc.) based on the road network graph 120 and, optionally, sensor data.  The navigation applications may be associated with the road network graph 120 in any technically feasible fashion.  For example, a navigation application could access the road network graph 120 via the Internet and/or store the road network graph 120 in a memory associated with the vehicle.”).
The combination of Ivanov and Nomura does not explicitly teach transmitting a notification message to the one or more users based on the updated map data.
In the same field of endeavor, Ro teaches transmitting a notification message to the one or more users based on the updated map data (see at least Ro Fig. 3, #302; P. [0056]: “On the other hand, in the case of the embodiment of the present disclosure illustrated in FIG. 6B, the traffic sign 150 is recognized using the front camera 104 of the vehicle 102 and is indicated on the cluster 250 through a determination of the validity of the traffic sign 150 (a primary validity determination), and thereby a driver can recognize a regulated speed faster.  Thereafter, regulated speed information indicated on the cluster 250 is updated through determination of the final validity of the traffic sign 150 (secondary validity determination).” *Examiner interprets an updated speed limit sign is exemplary of a message, and displaying it in a vehicle cluster is exemplary of transmitting the message.). 
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of transmitting a map-related update message as taught by Ro in the system for updating map data of Ivanov in order to ensure the user has the most up to date information possible with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C BOST whose telephone number is (571)272-4606.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/A.C.B./Examiner, Art Unit 3662               

/DALE W HILGENDORF/Primary Examiner, Art Unit 3662